              Case 2:21-mc-00033-RSL Document 9 Filed 07/30/21 Page 1 of 4



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8
      NORTHWEST ADMINISTRATORS, INC.,
                                                           NO. MC21-0033RSL
 9
                          Plaintiff,

10
                   v.                                      ORDER DIRECTING ENTRY OF
                                                           JUDGMENT ON GARNISHEE’S
11
      ROSS ISLAND SAND & GRAVEL CO.,                       ANSWER

12
                          Defendant,

13
                   v.

14
      WASHINGTON TRUST BANK,

15
                         Garnishee-Defendant.

16

17
                                              Summary
18

19         Judgment Creditor:                      Northwest Administrators, Inc.
           Judgment Debtor:                        Ross Island Sand & Gravel Co.
20         Garnishee-Defendant:                    Washington Trust Bank
           Garnishment Judgment Amount:            $483.87
21         Attorneys’ Fees:                        $250.00
           Costs:                                  $142.00
22
           Percent Interest on Principal:          Three percent (3%) per annum
23         Attorneys for Judgment
            Creditor:                               Reid, McCarthy, Ballew & Leahy, L.L.P.
24

25         THIS MATTER comes before the Court on “Plaintiff’s Amended Motion for Judgment on
26
     Garnishee Answer.” Dkt. # 8. It appearing that Garnishee-Defendant has filed its answer herein
27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 1
                 Case 2:21-mc-00033-RSL Document 9 Filed 07/30/21 Page 2 of 4



 1   stating that it holds funds of the Judgment-Debtor, Ross Island Sand & Gravel Co., in the sum of
 2   $483.87; that Judgment Creditor has judgment unsatisfied against the Judgment Debtor in an amount
 3
     in excess of $483.87; that Judgment Creditor incurred attorney’s fees in the amount of $250.00, and
 4
     costs in the amount of $142.00; that more than twenty (20) days have elapsed since service of the
 5

 6   Writ of Garnishment and Garnishee Defendant’s answer thereto: that signed affidavit or return of

 7   service of the Writ of Garnishment and the Application for Writ of Garnishment (including a copy
 8   of the underlying judgment) indicating service upon the Judgment Debtor either by personal service
 9
     or by Certified mail is on file herein now, therefore, it is hereby
10
            ORDERED, ADJUDGED AND DECREED as follows:
11
            1.      The Clerk of Court is directed to enter judgment in favor of the Judgment Creditor
12

13   and against the Garnishee Defendant in the sum of $483.87, such funds to be first applied in

14   satisfaction of the costs and fees taxable herein;
15          2.      Upon payment by the Garnishee of the aforementioned sum to the registry of this
16
     Court, the Garnishee shall be automatically discharged from this action.
17
            3.      Upon receipt of the aforementioned payment from the Garnishee, the Clerk is
18
     authorized and directed to draw a check on the funds on deposit in the registry of this court in
19

20   the principal amount of $483.87, plus all accrued interest, minus any statutory user fees, payable

21   to Northwest Administrators, Inc., and mail or deliver the check to Reid, McCarthy, Ballew &
22   Leahy, LLP, ATTN: Russell J. Reid, 100 West Harrison Street, North Tower, Suite 300, Seattle,
23
     WA 98119.
24

25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 2
                 Case 2:21-mc-00033-RSL Document 9 Filed 07/30/21 Page 3 of 4



 1          4.      Upon receipt of said sum, Judgment Creditor’s attorney shall cause an appropriate
 2   satisfaction of judgment to be filed in the underlying action as to the principal
 3
     Defendant/Judgment Debtor.
 4

 5

 6          Dated this 30th day of July, 2021.

 7

 8
                                                       Robert S. Lasnik
 9                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 3
Case 2:21-mc-00033-RSL Document 9 Filed 07/30/21 Page 4 of 4
